Citation Nr: 1412015	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  07-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to increased ratings for hemorrhoids, rated noncompensable prior to October 24, 2011; and 20 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims folder currently rests with the RO in Atlanta, Georgia.

In a January 2006 rating decision service connection for hemorrhoids was granted and awarded a noncompensable rating.  In April 2006 the Veteran submitted a notice of disagreement with this initial rating.  He then withdrew his appeal through his representative noting he would reopen his appeal when he obtained additional evidence.  He submitted a new claim for an increased rating on April 17, 2006.  A September 2006 rating decision denied increased ratings for hemorrhoids and gastritis with IBS.  The December 2008 rating decision, in part, denied entitlement to service connection for anemia as secondary to gastritis and IBS. 

A Board hearing was scheduled in July 2011 before a Veterans Law Judge at the Board.  The Veteran received proper notification of the hearing, but failed to report.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.

The claim was remanded by the Board in September 2011 for additional development.  

By rating action in August 2012, the noncompensable rating for hemorrhoids was increased to 20 percent from October 24, 2011, by granting service connection for anemia and recharacterizing the Veteran's service connected hemorrhoids as hemorrhoids with secondary anemia.  

In an April 2013 decision, the Board in part denied a disability rating in excess of 30 percent for gastritis; a compensable disability evaluation for hemorrhoids; and, a disability rating in excess of 20 percent for hemorrhoids with secondary anemia on and after October 24, 2011.  In addition, the Board granted a disability rating of 10 percent for hemorrhoids from May 30, 2007 to October 23, 2011.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) only as to the issues of a compensable disability evaluation for hemorrhoids prior to May 27, 2007; and, a disability rating in excess of 20 percent for hemorrhoids with secondary anemia on and after October 24, 2011.  On October 24, 2013 the Court granted a Joint Motion to Vacate and Remand the April 2013 Board decision only as to the above issues listed on the first page of this decision.   

The denial of the issue of a disability rating in excess of 30 percent for gastritis was not appealed to Court, and is no longer before the Board.  The grant of a disability rating of 10 percent for hemorrhoids from May 30, 2007 to October 23, 2011 was not presented to the Court and is preserved.  Medrano V. Nicholson, 21 Vet. App. 165, 170 (2007)

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claim and such evidence has been considered accordingly.

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion agreed that the Board provided an inadequate statement of reasons or bases for its finding that the Veteran's reports of fecal leakage lacked credibility because, "examinations of the rectum, including the sphincter[,] have shown no abnormality and sphincter control has consistently been found to be normal."   The parties concluded that the question of whether an individual may experience fecal leakage without identifiable sphincter control was beyond the realm of lay knowledge.  The Board's finding that "the completely normal examination findings render his reports incredible" was not supported by an adequate statement of reasons or bases.  

As a result, the Court, in part, vacated and remanded the decision on appeal and remand of Appellant's increased rating claim is required to further explain the Board's finding that his lay reports of fecal leakage symptomatology lacked credibility. See 38 U.S.C. §7104; Tucker v. West, 11 Vet.App. 369, 374 (1998).

The Joint Motion noted that although the appellant's lack of sphincter impairment might preclude a finding of a separate scheduler rating under 38 C.F.R. § 4.114, DC 7332, if credible, his described symptoms could possibly entitle him to a rating by analogy or to an extraschedular referral.  Therefore, the Veteran should be afforded a new VA examination and the RO should consider whether the issue of an extraschedular rating for hemorrhoids should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-scheduler rating. 38 C.F.R. § 3.321(b) (1) (2013).

It was further noted that March 2010 VA treatment records indicated that the Veteran was referred to a colorectal specialist.  The Board remanded this issue in September 2011, in part, so that the RO could obtain the 2010 treatment records from the referred to colorectal specialist.  It appears that these records were not obtained; and the parties agreed that the Boar had a duty to insure compliance with the remand instruction. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED to for the following actions: 

1.  The agency of original jurisdiction (AOJ) must obtain all identified records of treatment from the fee based colorectal specialist the Veteran was referred to in March 2010.  

If VA is unsuccessful in obtaining any identified records, the Veteran and his representative should be so notified.

2.  After obtaining available records from the March 2010 fee based colorectal specialist and associating them with the claims folder, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected hemorrhoids.     

The entire claims file, including this remand, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

All pertinent symptomatology and findings as to the severity of the Veteran's service-connected hemorrhoids should be reported.  

The examiner should specifically comment as to whether, as a result of the Veteran's service-connected hemorrhoids, he suffers from fecal leakage or sphincter impairment.  

The examiner should state whether there could be fecal leakage in the absence of sphincter impairment.  

In addition the examiner must provide an opinion concerning the impact of the hemorrhoid disability on the Veteran's ability to work. The examiner should specifically state whether or not the hemorrhoid disability results in frequent hospitalization or marked interference with employment.  The rationale for all opinions expressed should be provided.

3.  Review the claims folder to ensure compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  .

4.  Then, readjudicate the claim on appeal, including consideration of whether referral for extraschedular consideration for service-connected hemorrhoids is warranted.  38 C.F.R. § 3.321(b) (1) (2011).  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

